Case 21-15900-SMG Docg9 Filed 06/18/21 Pagelof3

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
FORT LAUDERDALE DIVISION
www.flsb.uscourts.gov

In re:

Case No.: 21-15900-SMG
CP TOURS, LLC

Chapter 11
Debtor-in-Possession.

/
CHAPTER 11 CASE MANAGEMENT SUMMARY

In compliance with Local Rule 2081-1(B), CP TOURS, LLC (the “Debtor-in-Possession”),
files this Chapter 11 Case Management Summary and states:

1. Date of Order for Relief Under Chapter 11: June 17, 2021
2. Names, case numbers and dates of filing of related debtors:
-Cycle-Party Miami, LLC
-Cycle-Party Fort Lauderdale, LLC

3. Description of Debtor’s business/employment: Provide scenic bicycle tours
around the city for small groups and special occasions.

4. Location(s) of Debtor’s operations and whether the business premises are leased or
owned: 220 SW 3 Ave., Fort Lauderdale, Florida 33312 - Leased
5. Reasons for filing Chapter 11: Due to the Covid-19 pandemic, business had to
close temporarily. Once business reopened, revenues continue to drop.
6. List of officers and directors, if applicable, and their salaries and benefits at the time
of filing and during the 1 year prior to filing:
Aileen Brousseau — President Salary: $6,930.00

J Michael Haerting — Vice-President Salary: $26,756.00
Christopher Haerting — Vice-President Salary: $34,115.00

Simon Fernandez — Manager Salary: $33,130.00
Thomas A. Roses Revocable Trust Salary: $------
7. Debtor’s fiscal or calendar year to date gross income and the Debtor’s gross income

for the calendar or fiscal year prior to the filing of this Petition:

 
Case 21-15900-SMG Docg9 Filed 06/18/21 Page2of3

Gross revenues 2020: $269,622.00

Gross revenues 2019: $930,062.00

Gross Revenues 2018: $755,205.00
8. Amounts owed to various creditors:

(a) Obligations owed to priority creditors, including priority tax obligations

Internal Revenue Service - unknown
Florida Department of Revenue - unknown

(b) With respect to creditors holding secured claims, the name of and amounts
owed to such creditors and a description and estimated value of all collateral of
the Debtor securing their claims:

I. Regions Bank — Owed: approx. $53,384.41 - Quadracycle

2. Ally Financial — Owed: approx. $25,939.41 — 2018 Ford Transit Van

3. United States Small Business Administration— Owed: 150,000.00 —
Collateralized by all assets, proceeds, accounts, general intangibles

(c) Amount of unsecured claims:
Approximately $49,706.00

9. General description and approximate value of the Debtor’s assets:
Cash $43,966.10
Office furniture and Electronics $10,550.00
Party Bikes and Cruisers $121,950.00
Van (Ford) $30,000.00
Car Trailer $1,000.00
Equipment and Tools ~ $3,085.00
10. List of all insurance policies, the property covered under the policy, the name of

the insurer, the policy number, amount of coverage, whether the premium is current, the date the
next premium is due and date the policy expires:

General Liability — Policy#ZISMB1334
Accidental Medical — Policy #US1321814

11. | Number of employees and amounts of wages owed as of petition date:
5 employees — no wages owed
12. Status of Debtor’s payroll and sales tax obligations, if applicable. This does not

eliminate the obligation of Chapter 11 debtors (other than individuals not engaged in business) to
provide the more detailed payroll tax information required by Local Rule 2081-1(A):

2

 
Case 21-15900-SMG Docg Filed 06/18/21 Page3of3

Up-to-date.

13. Anticipated emergency relief to be requested within 14 days from the petition date:

Motion Requesting Use of Cash Collateral and for Adequate Protection

Payments

DEBTOR:
CP TOURS, LLC

Mecbhael. Haenting
By:

 

J Michael Haering
Its: Vice-President

ATTORNEY:

Van Horn Law Group, P.A.

330 N. Andrews Ave., Suite 450
Fort Lauderdale, Florida 33301
(954) 765-3166

(954) 756-7103 (facsimile)

/s/ Chad T. Van Horn, Esq.

 

Chad T. Van Horn, Esq.
Florida Bar No. 64500
Email:Chad@cvhlawgroup.com

 
